Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “said breaching wedge adapted to insert into said T-shaped slot and connect a second tactical entry tool so as to create leverage multiplication” it is unclear to examiner on how the breaching wedge on the initial tactical entry initial tool is able to be inserted into t shaped slot on the initial tactical entry multi- tool. Applicant shows in drawings a breaching wedge of a different tool is connected by being inserted into the T-shaped slot. Examiner interpreting that a different tool needs to be connected to the tactical entry multi-tool through a t-shaped slot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Orine, III (US20160023345A1), hereinafter Orine in view of Langan (US20160176036A1).
Regarding claim 1, Orine teaches a tool with (abstract)
a shaft (shaft 111, figure 1) connecting a top end (head 112, figure 1) and a bottom end (cap 113, figure 1) of said tool; 
top end has a hammer end (figure 1), and t-shaped slot (channel 114, figure 1),and another tool to be connected through the t-shaped slot (see figure 2)
said bottom end including a breaching wedge element angled from said shaft ( cap 113, figure 1; cap be used to strike surfaces para 001)

	Langan teaches different attachments for a combination tool that includes a blade that is positioned opposite a hammer end on a tool (see figures 28 and 31 blunt end 312 and pointed end 314).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Orine’s tool to have blade on opposite the hammer end as taught by Langan. This modification would allow a user to be able to use the tool for a wider range of scenarios.  
	Regarding claim 2, Orine as modified by Langan teach a metal ripper on a beard portion of said axe blade (see end of pointed end 314, figure 31)
	Regarding claim 3, Orine as modified by Langan teach a spanner shaped wrench feature positioned immediately below said hammer end (see Langan para 150).
	Regarding claim 4, Orine as modified by Langan is slient on the cross-sectional shape being an I-beam.
	However Orine, discloses that it is common in the art to change the shape of a tool to have the most optimum result (para 0017). 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Orine to include teachings of Langan, and to have the design of an I-beam cross-section. This modification would (see Langan “an elongated structural member covered by an overmold”, para 0010).
	Regarding claim 6, Orine as modified by Langan teaches axe blade is a Tanto style blade (pointed end 314, figure 31).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Orine, III (US20160023345A1), hereinafter Orine in view of Langan (US20160176036A1) and in further view of NPL S7, D2, A2: Difference in tool steel properties by Paulo (2/20/18).
	Regarding claim 7, it is noted that claims 1 and 7 share most of same claimed technical features, therefore same rejection applies. Additionally, the recitation “in its entirety, is stamp forged from a single piece” is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Orine as modified by Langan is the same as or makes the product claimed obvious, meeting the limitation of the claim.
	In regards to using resilient metal, it is old and well known in the tools art that D2 steel is highly wear resistant and imparts mild corrosion resistance (see NPL).  Thus, it would have been obvious to one of ordinary skill in the art to have made the tool to be made of metal, such as D-2 Steel, in order to provide the tool with highly wear and corrosion resistant properties.
	Regarding claim 8, Orine as modified meets the claim limitations as set forth above in the rejection of claim 7.  As modified in claim 7 the tool will be made of D-2 Steel metal.
	
s 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Orine, III (US20160023345A1), hereinafter Orine in view of Langan (US20160176036A1) further in view of Lugtenaar (US 5,105,493) and Rittenhouse (US 10682749 B2)
Regarding claim 9, it is noted that claims 1 and 9 share most of same claimed technical features, therefore same rejection applies.
However, Orine as modified by Langan fails to teach said tool is made from a reinforced fibre-glass with reinforced metal cutting, hammering and piercing portions.
Lugetenar teaches that a handle of tool can be made out fiber-reinforce material (abstract, col 6 lines 45-50).  Rittenhouse teaches portions of the tool having reinforced portions like reinforced plastic (col 8 lines 40-45).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Orine to have the tool being made from a reinforced fibre-glass with reinforced metal cutting, hammering and piercing portions in view of the combined teachings of Lugtenaar and Rittenhouse. This modification would allow the tool to be durable. Also allow the tool to be gripped firmly without sliding, and without transmission of excessive amounts of vibration. 
	Regarding claim 10, Orine as modified teach a metal ripper on a beard portion of said axe blade (see end of pointed end 314, figure 31)
	Regarding claim 11, Orine as modified teach a spanner shaped wrench feature positioned immediately below said hammer end (see Langan para 150).
	Regarding claim 12, Orine as modified is slient disclose I-beam cross sectional shape.
 	However Orine, discloses that it is common in the art to change the shape of a tool to have the most optimum result (para 0017). 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Orine to include teachings of Langan, and to have the design of an I-beam cross-section. This modification would 
	Regarding claim 13, Orine as modified teaches a handle cover positioned to overlie and attach to a portion of said shaft between said top and bottom ends (see Langan “an elongated structural member covered by an overmold”, para 0010).
	Regarding claim 14, Orine as modified teaches axe blade is a Tanto style blade (pointed end 314, figure 31).
	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tarran (US4287623A) discloses a combination tool that is able to be extended due to tools being linked together.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723